Mr. James R. Spradling, Director Department of Revenue 4th Floor, Jefferson State Office Building Jefferson City, Missouri 65101
Dear Mr. Spradling:
This letter is in response to your opinion request asking as follows:
         "Must a delinquency penalty fee, as provided by Section 301.190, Sub. 3, RSMo 1969, be assessed against new Missouri residents who fail to apply for a Missouri title within thirty days from the date they establish Missouri residency on motor vehicles owned previously in another state?"
Section 301.190, subsection 3, RSMo, states in pertinent part:
         ". . . If application for the certificate is not made within thirty days after the vehicle is acquired by the applicant, a delinquency penalty fee of five dollars for each month or part of a month of delinquency, not to exceed a total of twenty-five dollars, shall be imposed. . . ." (Emphasis added)
Similar language is used in subsection 1 of Section 301.190, RSMo, in that the provisions of that section provide in part:
         ". . . Application shall be made within thirty days after the applicant acquires
the motor vehicle upon a blank form furnished by the director of revenue . . ." (Emphasis added)
Section 1.090, RSMo, provides that words and phrases shall be taken in their plain and ordinary and usual sense with the exception of technical words and phrases. The word "acquire" as used in subsection 3 has an ordinary meaning which is generally to become the owner of property, or, less generally, to become the lessee of property. Ballentine's Law Dictionary, 2nd Edition, 1948, page 18.
In addition, it appears that subsection 3 is penal in nature; and it is a settled rule of construction that penal statutes are to be strictly construed so that matters and things which are not clearly included cannot be brought within the operation of such statutes by construction. State v. Reid, 28 S.W. 172 (Mo. 1894).
We therefore conclude, in answer to your question, that subsection 3 is not applicable to applications for certificates of ownership by new residents who wish to obtain a Missouri title on vehicles previously licensed in other states.
Yours very truly,
                                  JOHN C. DANFORTH Attorney General